PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No.:8,688,111			:
Issue Date: April 1, 2014			:
Application No.:13/718,054			:  ON PETITION
Filed: December 18, 2012			:
Attorney Docket No. 1082-0004-D1C1

This is a decision on the petition to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1, filed on June 11, 2021.

The petition is GRANTED.

The above-identified patent issued on April 1, 2014.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on April 4, 2018. 

The subject petition under 37 CFR 1.378(b) was filed on June 11, 2021, and is accompanied by a statement which provides additional information showing the entire period of delay was unintentional.2

The 3.5-year maintenance fee of $2,000.00 (undiscounted), is accepted along with a petition fee of $2,100.00 (undiscounted).  The above-identified patent is reinstated, accordingly. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        















    
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        2 It is noted that 37 CFR § 1.378(b) requires a statement that the entire delay between the date the 3.5-year maintenance fee was due and the date a grantable petition was filed was unintentional.  Since the statement appearing in the petition varies from the required language, the statement is being construed as the statement required by 37 CFR §1.378(b).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.